KRUEGER, Judge.
Appellant was convicted of the offense of receiving and concealing stolen property, and his punishment was assessed at confinement in the state penitentiary for a term of three years.
The record before us is without a statement of facts and without such a statement we cannot appraise appellant’s bills of exception. Hence the only matter that we may determine is the sufficiency of the indictment to charge the offense for which appellant has been convicted. Looking to the indictment, as the same appears in this record, it seems that the same is sufficient to charge appellant with the commission of the offense.
It is therefore ordered that the judgment of the trial court be and the same is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.